DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 1-2 and 10-17, in the reply filed on 26th May 2022 is acknowledged.

Claim Objections
Claim 14 and 16 is objected to because of the following informalities:  
“rod-stop” in claim 14, line 17 should read “stop-rod”
“rod-stop” in claim 16, line 1 should read “stop-rod”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 3 recites the limitation “a rod-stop”. However, this limitation already has antecedent basis in parent claim 13 line 11, making it unclear whether these limitations refer to the same “a rod-stop” or a different “rod-stop”. For the purpose of examination, it has been assumed these refer to the same rod-stop.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesante (US 4,057,259) in view of Huang (US 2015/0202693).
Regarding claim 1, Pesante discloses: In a work-holding-collet (#10) having an elongated body (see #10 in fig. 1) centered on a longitudinal center axis (see fig. 1, where collet #10 is in a horizontal longitudinal axis going through body center #17 and rod #22), having a workpiece-receiving mouth (#17) centered on said axis at a front end (#16) of said work-holding-collet and a rearwardly directed mount (#12 and #14) on the rear of the work-holding-collet, a work-stop assembly (#10, #28, #22) comprising: a work-stop body (#28), selectively connected to the work-holding-collet on said rearwardly directed mount (see fig. 4 and #12 connects #10 and #28), having a through passageway (see annotated fig. below) aligned with the central axis; a first work-stop position adjuster (#34 screws will adjust position of tube inside through passageway in annotated fig. below); and the second work-stop position adjuster carries a blocking element (#22) that is axially moveable with respect to the second work-stop position adjuster to, in use, establish an adjustable depth limit (#22 moves axially to be adjustable) for reception of a workpiece into the work holding collet (Column 1, lines 42-45). 

    PNG
    media_image1.png
    576
    1033
    media_image1.png
    Greyscale


Pesante fails to directly disclose: a first work-stop position adjuster and a second work-stop position adjuster, wherein said first work-stop position adjuster is selectively engaged in slidable relationship within said passageway and carries said second work-stop position adjuster for axial movement with the first work-stop position adjuster; wherein, when the first work-stop position adjuster is engaged in the passageway, both the first work-stop position adjuster and the second work-stop position adjuster are centered on said longitudinal axis.
In the same field of endeavor, namely work-stops, Huang teaches: a first work-stop position adjuster (#10) and a second work-stop position adjuster (#24, #25, #4), wherein said first work-stop position adjuster is selectively engaged in slidable relationship within said passageway (#10 will be in slidable relationship within through passageway) and carries said second work-stop position adjuster for axial movement with the first work-stop position adjuster (#24 is inside first-work position adjuster #10); wherein, when the first work-stop position adjuster is engaged in the passageway, both the first work-stop position adjuster and the second work-stop position adjuster are centered on said longitudinal axis (see annotated fig. below).

    PNG
    media_image2.png
    360
    769
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the work-stop body of Pesante so that body #10 is inserted in the through passageway with the rod inside the body #10 and has a first work-stop position adjuster and a second work-stop position adjuster, wherein said first work-stop position adjuster is selectively engaged in slidable relationship within said passageway and carries said second work-stop position adjuster for axial movement with the first work-stop position adjuster; wherein, when the first work-stop position adjuster is engaged in the passageway, both the first work-stop position adjuster and the second work-stop position adjuster are centered on said longitudinal axis as taught by Huang in order to provide a maximum limit of longitudinal axial travel to the tool when inserted in the work-holding collet with a stop-rod and also allowing the rod-stop to be adjustable without having to take apart the work-stop body, saving machining operations time. 

Regarding claim 2, the modified invention of Pesante substantially discloses claim 1, except Pesante fails to further disclose: wherein said first work-stop position adjuster comprises: an elongated shank engaged in said passageway and having a threaded front end; and a stop nut threaded onto said threaded front end of said elongated shank; said second work-stop position adjuster comprises a stop-collet carried at the front end of the elongated shank; wherein the elongated shank and stop nut together define a cavity sized to house said stop-collet and configured with a front opening for, in use, receiving said blocking element into the stop-collet; and wherein said cavity is configured to tighten the stop-collet by tightening the stop nut to, in use, fasten the blocking element at a selected depth-of-insertion into the stop-collet.
In the same field of endeavor, namely work-stops, Huang teaches: wherein said first work-stop position adjuster comprises: an elongated shank (#22, #10) engaged in said passageway and having a threaded front end (#221); and a stop nut (#25) threaded onto said threaded front end of said elongated shank (see fig. 3); said second work-stop position adjuster comprises a stop-collet (#24) carried at the front end of the elongated shank (see fig. 3); wherein the elongated shank and stop nut together define a cavity (#12; see annotated fig. below) sized to house said stop-collet and configured with a front opening (see annotated fig. below) for, in use, receiving said blocking element into the stop-collet; 

    PNG
    media_image3.png
    276
    582
    media_image3.png
    Greyscale

and wherein said cavity is configured to tighten the stop-collet by tightening the stop nut (Paragraph 0029-0030) to, in use, fasten the blocking element at a selected depth-of-insertion into the stop-collet (Paragraph 0029-0030).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the work-stop body of Pesante so that the first work-stop position adjuster comprises: an elongated shank engaged in said passageway and having a threaded front end; and a stop nut threaded onto said threaded front end of said elongated shank; said second work-stop position adjuster comprises a stop-collet carried at the front end of the elongated shank; wherein the elongated shank and stop nut together define a cavity sized to house said stop-collet and configured with a front opening for, in use, receiving said blocking element into the stop-collet; and wherein said cavity is configured to tighten the stop-collet by tightening the stop nut to, in use, fasten the blocking element at a selected depth-of-insertion into the stop-collet as taught by Huang in order to allow the rod-stop to be adjustable by manual means with a nut and if a long axial workpiece is inserted into the work-holding collet, being able to adjust the rod-stop and allowing the work-holding collet to clamp the workpiece properly.

Regarding claim 10, the modified invention of Pesante substantially discloses claim 1, the modified invention of Pesante further discloses: wherein: said rearwardly directed mount on the rear of said work-holding-collet comprises an inside threaded field (see annotated fig. below of Pesante); and said work-stop body comprises: a front outside threaded field (see annotated fig. below of Pesante) adapted to engage said rear inside threaded field of said work-holding-collet to mount the work-stop body on the rear of the work-holding-collet (see annotated fig. below of Pesante); and a grounding flange (see annotated fig. below of Pesante) positioned to ground against a rear edge of the work-holding-collet (see annotated fig. below of Pesante) at maximum available engagement with the work-stop body, establishing a reproducible position of engagement (see annotated fig. below of Pesante and by turning the collet, it will determine position of collet).

    PNG
    media_image1.png
    576
    1033
    media_image1.png
    Greyscale


Regarding claim 11, the modified invention of Pesante substantially discloses claim 1, the modified invention of Pesante further discloses: wherein said work-stop body comprises: an axial position lock (#34 of Pesante) mounted in said through passageway for application to said first work-stop position adjuster; wherein, said axial position lock is centered from end to end of the through passageway (see annotated fig. below, where #34 will maintain body in alignment with longitudinal axis of Pesante) to maintain the axial position lock in alignment with said longitudinal center axis.

    PNG
    media_image1.png
    576
    1033
    media_image1.png
    Greyscale


Regarding claim 13, Pesante discloses: A work-holding-collet (#10) with a longitudinal front to rear axis (see fig. 1, where collet #10 is in a horizontal longitudinal axis going through body center #17 and rod #22), formed of a collet body (#10) with flared front body portion (see #21 in fig. 4) defining a ring of compressible jaws (jaws at #20, #21) around a central work-receiving collet mouth (#17), and with a tubular rear body portion (tubular rear body portion #18 has thread #12 that connects #28 and body #10) located longitudinally rearward of the flared front body portion, comprising: a work-stop body (#28 body) attached at the rear of said tubular rear body portion (see fig. 4 and #12 connects #10 and #18) and defining a through passageway (see annotated fig. below) aligned with said work-receiving-collet mouth on said longitudinal front to rear axis (see fig. 4); and a work-stop assembly (#10, #28, #22) connected to said work-stop body in said through passageway and aligned on said longitudinal axis with the work-receiving-collet mouth (see fig. 4 and #12 connects #10 and #18); wherein said work-stop assembly comprises: a stop-rod (#22) having a work-blocking front surface (see #22 in fig. 4) positioned forward of the through passageway; placing the front end of the stop-rod within the tubular rear body portion of said work-holding-collet at a selected spacing behind the work-receiving-collet mouth (#22 is stop-rod seen in fig. 1 will be at rear of work-holding collet) for, in use, blocking further rearward movement of a workpiece (#22 stop-rod will block rearward movement) inserted from the front of the work-receiving-collet mouth; and wherein: the work-stop assembly has an associated lock (#34) operable between the shank and the through passageway securing the shank in a selectable fixed longitudinal position (see annotated fig. below, where #34 will maintain body in alignment with longitudinal axis) with respect to the passageway.

    PNG
    media_image1.png
    576
    1033
    media_image1.png
    Greyscale

Pesante fails to directly disclose: a shank carrying said stop-rod in forwardly extending position from the front end of said shank, the shank being engaged in the through passageway for movement on the longitudinal axis with respect to the work-receiving-collet mouth, placing the front end of the stop-rod within the tubular rear body portion of said work-holding-collet at a selected spacing behind the work-receiving-collet mouth for, in use, blocking further rearward movement of a workpiece inserted from the front of the work-receiving-collet mouth.
In the same field of endeavor, namely work-stops, Huang teaches: a shank (#22, #10) carrying said stop-rod in forwardly extending position from the front end of said shank (see fig.3, where #4 object is in forwardly extending position), the shank being engaged in the through passageway for movement on the longitudinal axis (shank #22 is inside through passageway and moves in longitudinal axis) with respect to the work-receiving-collet mouth, placing the front end of the stop-rod within the tubular rear body portion of said work-holding-collet at a selected spacing behind the work-receiving-collet mouth (#4 will be a stop-rod and the front part seen extended in fig. 3, will be at rear of work-holding collet) for, in use, blocking further rearward movement of a workpiece (#4 stop-rod will block rearward movement) inserted from the front of the work-receiving-collet mouth.

    PNG
    media_image2.png
    360
    769
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed to modify the work-stop body of Pesante so that body #10 of Huang is inserted in the through passageway of Pesante with the rod inside the body #10 and a shank carrying said stop-rod in forwardly extending position from the front end of said shank, the shank being engaged in the through passageway for movement on the longitudinal axis with respect to the work-receiving-collet mouth, placing the front end of the stop-rod within the tubular rear body portion of said work-holding-collet at a selected spacing behind the work-receiving-collet mouth for, in use, blocking further rearward movement of a workpiece inserted from the front of the work-receiving-collet mouth as taught by Huang in order to provide a maximum limit of longitudinal axial travel to the tool when inserted in the work-holding collet with a stop-rod and also allowing the rod-stop to be adjustable without having to take apart the work-stop body, saving machining operations time.

Regarding claim 15, the modified invention of Pesante substantially discloses claim 13, the modified invention of Pesante further discloses: wherein said work-stop body comprises: an axial position lock (#34 of Pesante) mounted in said through passageway to lock said shank in a selected position (screws #34 will lock shank inserted in #28); and wherein, said axial position lock is centered from end to end of the through passageway (see annotated fig. below, where #34 will maintain body in alignment with longitudinal axis of Pesante) to maintain said axial position lock in alignment with said center axis.

    PNG
    media_image1.png
    576
    1033
    media_image1.png
    Greyscale



Regarding claim 17, Pesante discloses: A work-holding-collet (#10) with a longitudinal front to rear axis (see fig. 1, where collet #10 is in a horizontal longitudinal axis going through body center #17 and rod #22), formed of a collet body (#10) with flared front body portion (see #21 in fig. 4) defining a ring of compressible jaws (jaws at #20, #21) arranged around a central work-receiving collet mouth (#17), and with a tubular rear body portion (tubular rear body portion #18 has thread #12 that connects #28and body #10) located longitudinally rearward of the flared front body portion, comprising: a work-stop body (#28 body) attached at the rear of said tubular rear body portion and defining a through passageway (see annotated fig. below) symmetrically aligned with the workpiece-receiving mouth on said longitudinal front to rear axis (see fig. 4); and a work-stop assembly (#10, #28, #22) connected to the work-stop body in said through passageway and symmetrically aligned on the longitudinal front to rear axis with the collet mouth (see fig. 4 and #12 connects #10 and #18); wherein the work-stop assembly comprises: a stop-rod (#22) having a workpiece-blocking front surface (see #22 in fig. 4); and the tube having an associated tube lock (#34) operable between the tube and the through passageway securing the tube in a fixed position with respect to the passageway (see annotated fig. below, where #34 will maintain body in alignment with longitudinal axis).

    PNG
    media_image1.png
    576
    1033
    media_image1.png
    Greyscale

Pesante fails to directly disclose: a tube having an open front with a hollow-center carrying said stop-rod, wherein the tube is engaged in the through passageway for longitudinal movement with respect to the workpiece-receiving mouth to position said workpiece-blocking front surface of the stop-rod at a selected spacing behind the workpiece-receiving mouth for, in use, blocking further rearward movement of a workpiece inserted in the front of the work-receiving collet mouth.
In the same field of endeavor, namely work-stops, Huang teaches: a tube (#10) having an open front (see fig. 2 and 3) with a hollow-center (#242) carrying said stop-rod, wherein the tube is engaged in the through passageway for longitudinal movement (tube #10 is inside through passageway and moves in longitudinal axis) with respect to the workpiece-receiving mouth to position said workpiece-blocking front surface of the stop-rod at a selected spacing behind the workpiece-receiving mouth (#4 will be a stop-rod and the front part seen extended un fig. 3, will be at the rear of the work-holding collet) for, in use, blocking further rearward movement of a workpiece ((#4 stop-rod will block rearward movement) inserted in the front of the work-receiving collet mouth.

    PNG
    media_image2.png
    360
    769
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed to modify the work-stop body of Pesante so that body #10 of Huang is inserted in the through passageway of Pesante with the rod inside the body #10 and a tube having an open front with a hollow-center carrying said stop-rod, wherein the tube is engaged in the through passageway for longitudinal movement with respect to the workpiece-receiving mouth to position said workpiece-blocking front surface of the stop-rod at a selected spacing behind the workpiece-receiving mouth for, in use, blocking further rearward movement of a workpiece inserted in the front of the work-receiving collet mouth as taught by Huang in order to provide a maximum limit of longitudinal axial travel to the tool when inserted in the work-holding collet with a stop-rod and also allowing the rod-stop to be adjustable without having to take apart the work-stop body, saving machining operations time.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesante (US 4,057,259), in view of Huang (US 2015/0202693) and in further view of T.W. Flory (US 2,708,117).
Regarding claim 14, the modified invention of Pesante substantially discloses claim 13, Pesante further discloses: said work-stop assembly further comprising: a stop-rod (#22).
Pesante fails to directly disclose: a stop-collet; and a stop nut progressively tightenable on the front end of said shank; wherein said double angle stop collet has an enlarged head with front jaws defining a work-stop-collet forward mouth, said enlarged head having front and rear edges that are sloped to tighten said front jaws when compressive pressure is applied to said front and rear edges; and the double angle stop collet has a tail with rear jaws defining a work-stop-collet rearward mouth, the tail having a rear edge that is sloped to tighten said rear jaws when forward pressure is applied to said rear edge; wherein, when said stop nut is applied to the front end of the shank, a cavity sized to receive the stop-collet is defined within the stop nut and front end of the shank, and said cavity is configured to apply compressive pressure to the front and rear edges of the enlarged head and to apply forward pressure to said rear edge as the stop nut is progressively tightened on the front end of the shank; whereby, in use with said stop-rod inserted through the stop collet, tightening the stop nut simultaneously clamps the rod-stop in the front and rear jaws of the stop collet.
In the same field of endeavor, namely work-stops, Huang teaches: a stop-collet (#24); and a stop nut (#25) progressively tightenable on the front end of said shank (see fig. 3); wherein, when said stop nut is applied to the front end of the shank, a cavity (#12; see annotated fig. below) sized to receive the stop-collet is defined within the stop nut and front end of the shank (see fig. 3), and said cavity is configured to apply compressive pressure to the front and rear edges of the enlarged head (Paragraph 0029-0030, where tightening nut will compress shank and consequently compress the cavity) and to apply forward pressure to said rear edge as the stop nut is progressively tightened on the front end of the shank (Paragraph 0029-0030); whereby, in use with said stop-rod inserted through the stop collet, tightening the stop nut simultaneously clamps the rod-stop in the front and rear jaws of the stop collet (Paragraph 0029-0030, where #25 will tighten and clamp rod-stop in jaws of stop collet #24 in fig. 2).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the work-stop body of Pesante so that a stop-collet; and a stop nut is progressively tightenable on the front end of said shank; wherein, when said stop nut is applied to the front end of the shank, a cavity sized to receive the stop-collet is defined within the stop nut and front end of the shank, and said cavity is configured to apply compressive pressure to the front and rear edges of the enlarged head and to apply forward pressure to said rear edge as the stop nut is progressively tightened on the front end of the shank; whereby, in use with said stop-rod inserted through the stop collet, tightening the stop nut simultaneously clamps the rod-stop in the front and rear jaws of the stop collet as taught by Huang in order to allow the rod-stop to be adjustable by manual means with a nut and if a long axial workpiece is inserted into the work-holding collet, being able to adjust the rod-stop and allowing the work-holding collet to clamp the workpiece properly.

Regarding claim 14, the modified invention of Pesante fails to directly disclose: a double angle stop collet; wherein said double angle stop collet has an enlarged head with front jaws defining a work-stop-collet forward mouth, said enlarged head having front and rear edges that are sloped to tighten said front jaws when compressive pressure is applied to said front and rear edges; and the double angle stop collet has a tail with rear jaws defining a work-stop-collet rearward mouth, the tail having a rear edge that is sloped to tighten said rear jaws when forward pressure is applied to said rear edge.
In the same field of endeavor, namely collets, T.W. Flory teaches: a double angle stop collet (#10, see fig. 2 and 6); wherein said double angle stop collet has an enlarged head with front jaws (see annotated fig. below) defining a work-stop-collet forward mouth (#12), said enlarged head having front and rear edges that are sloped (see annotated fig. below) to tighten said front jaws when compressive pressure is applied to said front and rear edges (Paragraph 23, where #12 has pressure applied by #15 and head portion #12 comes into contact with workpiece inserted); and the double angle stop collet has a tail with rear jaws (see annotated fig. below) defining a work-stop-collet rearward mouth (#11), the tail having a rear edge (see annotated fig. below) that is sloped to tighten said rear jaws when forward pressure is applied to said rear edge (Paragraph 23, at #16 the collet is pressured).

    PNG
    media_image4.png
    395
    616
    media_image4.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the stop collet of Pesante so that the stop collet is a double angle stop collet; wherein said double angle stop collet has an enlarged head with front jaws defining a work-stop-collet forward mouth, said enlarged head having front and rear edges that are sloped to tighten said front jaws when compressive pressure is applied to said front and rear edges; and the double angle stop collet has a tail with rear jaws defining a work-stop-collet rearward mouth, the tail having a rear edge that is sloped to tighten said rear jaws when forward pressure is applied to said rear edge as taught by T.W. Flory in order to allow a tapered stop-rod to be inserted in the stop-collet and maintain true axial alignment that single cone collets have difficulty with and further reducing any axial play of the stop-rod if a workpiece is inserted at a strong axial force in the axial direction if the stop-rod.

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesante (US 4,057,259), in view of Huang (US 2015/0202693) and in further view of Cooper (GB 2441310).
Regarding claim 12, the modified invention of Pesante substantially discloses claim 11, except Pesante fails to further discloses: wherein said blocking element comprises a tee-square stop.
In the same field of endeavor, namely work-stops, Cooper teaches: wherein said blocking element comprises a tee-square stop (#5, #6).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the blocking element of Pesante so that the blocking element comprises a tee-square stop as taught by Cooper in order to allow a “T” shaped rod to stop certain workpieces inserted in the work-holding collet that the rod-shaped rod-stop won’t be able to stop, such as a nut that has a bore in the middle in which the rod-stop will go through and cause the workpiece to wobble.  

Regarding claim 16, the modified invention of Pesante substantially discloses claim 15, except Pesante fails to further discloses: wherein said rod-stop comprises a tee-square stop.
In the same field of endeavor, namely work-stops, Cooper teaches: wherein said rod-stop comprises a tee-square stop (#5, #6).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the stop-rod of Pesante so that the stop-rod comprises a tee-square stop as taught by Cooper in order to allow a “T” shaped rod to stop certain workpieces inserted in the work-holding collet that the rod-shaped rod-stop won’t be able to stop, such as a nut that has a bore in the middle in which the rod-stop will go through and cause the workpiece to wobble.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A.G. Davis (US 3202433) teaches a shank with a through passageway and screws for adjusting axial lock similar to adaptive work-stop device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vossen (US 5772219) teaches a shank with a collet stop similar to adaptive work-stop device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiroshi Ono (US 3472105) teaches a work-stop collet similar to adaptive work-stop device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (CN 105215392) teaches a collet chuck with stop-rod similar to adaptive work-stop device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A. Lawall et al. (US 3041078) teaches a shank with a stock stop for collets similar to adaptive work-stop device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722